Citation Nr: 0726983	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  05-39 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
residuals of a left femur fracture, for which benefits have 
been awarded under the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1986 to January 
1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO), which awarded the veteran 
benefits under the provisions of 38 U.S.C.A. § 1151, and 
assigned an initial noncompensable disability rating.

The veteran presented testimony before the undersigned Acting 
Veterans Law Judge at the RO in May 2007.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.  The Board notes that at the hearing there was some 
discussion over the proper extremity involved in this case, 
although upon closer review of the claims file it is clear 
that this appeal involves the left lower extremity.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

This appeal arises out of the veteran's contention that the 
symptomatology associated with his left femur fracture 
residuals (for which benefits have been awarded under the 
provisions of 38 U.S.C.A. § 1151) is more severe than that 
contemplated by the currently-assigned noncompensable rating.

The record indicates that the veteran sustained several 
fractures in an April 1995 motorcycle accident, including 
multiple fractures of the upper extremities, fractures of the 
right lower extremity, rib fractures, and thoracic spine 
fractures.  The accident also left the veteran with complete 
T6 paraplegia, leaving him without sensation in the lower 
extremities.

After several months of treatment at two separate private 
facilities, the veteran was transferred to the Miami VA 
Medical Center (VAMC) in August 1995 for additional 
rehabilitative treatment.  While convalescing at that 
facility, the veteran sustained a fracture to his previously-
uninjured left femur (only the right leg had been injured in 
the initial accident).  Following lengthy appellate 
proceedings, the veteran was eventually awarded benefits for 
his left femur fracture residuals under the provisions of 
38 U.S.C.A. § 1151 in a March 2004 rating decision.  
A noncompensable disability rating was assigned, which the 
veteran duly appealed.

The RO assigned a noncompensable rating on the basis that the 
veteran was a paraplegic with complete loss of use of the 
lower extremities prior to the left femur fracture.  The RO 
essentially reasoned that, because the veteran was a 
paraplegic before the left femur fracture, the fracture could 
not have caused additional functional loss.  Such 
determination was made without the benefit of a VA 
examination.  

The veteran's status as a paraplegic, however, does not by 
itself preclude the assignment of a compensable disability 
rating for his left femur fracture residuals.  The provisions 
of 38 U.S.C.A. § 1151 specifically call for benefits to be 
paid where additional disability results from VA treatment.  
Here, the additional disability is the left femur fracture.  
In assigning a disability rating, the Board must therefore 
specifically consider the additional impairment resulting 
from the left femur fracture.

For his part the veteran has contended that, despite his pre-
existing paraplegia, the left femur fracture has caused 
additional functional limitation.  He specifically notes that 
since the fracture he is unable to completely straighten the 
left leg.  He has also indicated that the fracture residuals 
have limited his passive range of left leg motion, limited 
his ability to transfer from his wheelchair, and made more 
difficult certain activities of daily living, such as putting 
on socks and shoes.  

As noted above, despite the veteran's complaints, he has not 
been provided a VA examination to evaluate the additional 
disability caused by his left femur fracture residuals.  
Indeed, the most recent medical evidence of record relating 
to the left femur fracture dates from December 1996, over a 
decade ago.  Because medical evidence is needed to properly 
evaluate the additional disability resulting from the 
veteran's left femur fracture, the case should be remanded so 
that a VA orthopedic examination addressing the nature and 
severity of this condition can be obtained.  

On remand, the veteran should also be asked to identify any 
treatment records for left femur fracture residuals from 
December 1996 to the present.  Such records will provide a 
clearer picture of the veteran's disability over time and may 
serve to inform the VA examination requested on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide a list of 
names and addresses of all private and VA 
medical care providers that have treated 
him for left femur fracture residuals 
since December 1996 (the last time VA 
outpatient records were associated with 
the claims file).  Attempt to obtain 
records from each health care provider 
the veteran identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a provider).

2.  After obtaining any additional 
evidence identified by the veteran, 
schedule the veteran for an examination 
to determine the current nature and 
severity of his left femur fracture 
residuals.  The claims folder should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  To the extent practicable, 
the examiner should attempt to 
differentiate the symptomatology 
associated with the veteran's paraplegia 
(for which § 1151 benefits have not been 
awarded) and that associated with his 
left femur fracture residuals (for which 
they have).  A report of the examination 
should be prepared and associated with 
the veteran's VA claims folder.

3.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, in whole or in part, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusions warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


